Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 1 of 20 PageID: 1023
                                                                                  1


       1                       UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
       2
           ___________________________
       3
           K.K-M. Individually and as         CIVIL ACTION NUMBER:
       4   Kingship Legal Guardian of
           the minor children R.M. and             17-11579
       5   A.W.,
                                              TEMPORARY RESTRAINING ORDER
       6        Plaintiffs,

       7        v.

       8   NEW JERSEY DEPARTMENT OF
           EDUCATION, ET AL,,
       9
                Defendants.
      10   ____________________________
                Mitchell H. Cohen Building & U.S. Courthouse
      11        4th & Cooper Streets
                Camden, New Jersey 08101
      12        July 1, 2019

      13   B E F O R E:                 THE HONORABLE ROBERT B. KUGLER,
                                        SENIOR UNITED STATES JUDGE
      14
           A P P E A R A N C E S:
      15
                THURSTON LAW OFFICES, LLC
      16        BY: ROBERT C. THURSTON, ESQUIRE
                100 Springdale Road A3 PMB 287
      17        Cherry Hill, New Jersey 08003
                For the Plaintiff
      18
                PARKER MCCAY P.A.
      19        BY: VICTORIA S. BECK, ESQUIRE
                9000 Midlantic Drive, Suite 300
      20        Mount Laurel, New Jersey 08054-1539
                For the Defendant, Gloucester City
      21
      22
      23                  Carl J. Nami, Official Court Reporter
                                Carl_Nami@NJD.USCOURTS.GOV
      24                               609-439-5420

      25     Proceedings recorded by mechanical stenography; transcript
                      produced by computer-aided transcription.



                            United States District Court
                                 Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 2 of 20 PageID: 1024
                                                                                                2


               1               (The following took place in open court)

               2              THE DEPUTY COURT CLERK:       All rise.

               3              THE COURT:    Good morning.

               4              MR. THURSTON:   Good morning, Judge.

00:14          5              THE COURT:    Have a seat, please.        Happy July 1st.

               6              MS. BECK:    Good morning, your Honor.

               7              THE COURT:    All right, this is the matter of K.K-M.

               8   Versus New Jersey Department of Education.           Let's have

               9   appearances.    For the plaintiffs, please.

00:15         10              MR. THURSTON:   Okay.   And thank you, your Honor.

              11   Robert Thurston on behalf of the plaintiffs and K.K-M.

              12              MS. BECK:    Good morning, your Honor.       Victoria Beck

              13   from Parker McCay for Gloucester City.

              14              THE COURT:    All right.   As I understand from the

00:23         15   papers that the School Board has agreed to let them stay until

              16   2020?   Is that correct?

              17              MS. BECK:    No, your Honor.    They were permitted to

              18   stay through the end of the school year which is now over.

              19              THE COURT:    That's not what your letter says.            Your

00:23         20   letter of May sixteenth says, it continues to be the

              21   District's intention to permit the students to remain enrolled

              22   to the conclusion of the 2019 to 2020 school year.

              23              MS. BECK:    I see that, your Honor.        That was a

              24   mistake.   It was the eighteen, nineteen school year.             I

00:23         25   apologize for that.




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 3 of 20 PageID: 1025
                                                                                          3


               1               THE COURT:    That's a pretty big mistake.

               2               MS. BECK:    Yes.    Sorry about that.

               3               THE COURT:    That's the whole case.

               4               MS. BECK:    Right.

00:24          5               THE COURT:    So what are you doing now for the

               6   students?

               7               MS. BECK:    Well, the students they concluded a couple

               8   weeks ago.

               9               THE COURT:    They what?

00:24         10               MS. BECK:    They -- the school year concluded a couple

              11   week ago, the eighteen, nineteen school year, they concluded

              12   the end of the school year and now it's, it's summer.

              13               THE COURT:    And?    What's the status of the students

              14   in the School District?

00:24         15               MS. BECK:    Well, the District hasn't taken any steps

              16   to disenroll the students, but we do have an Order from Judge

              17   Beavers indicating that they can be disenrolled.

              18               THE COURT:    I understand that.    We all know that.

              19   Are they going to be disenrolled or not?

00:24         20               MS. BECK:    I believe that's the District's intention,

              21   yes.

              22               THE COURT:    Well, what do they have to do to do that?

              23               MS. BECK:    Well, their records will need to be

              24   transferred to their LEA which I -- and there's confusion as

00:24         25   to exactly what that is.         It's either Black Horse Regional or




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 4 of 20 PageID: 1026
                                                                                              4


               1   Sterling.    Once the records are transferred, there will be

               2   likely an INT meeting with both teams, the teams from their

               3   new school as well as Gloucester City to ease the transition

               4   of the students with respect to special education and they

00:25          5   will then -- I mean the next step will be taken by plaintiff.

               6   She'll need to register as a student in her new school

               7   district.    But everything on Gloucester City's side will be

               8   done.    And as far as reporting to the State, the District,

               9   Gloucester City will not be reporting those students on their

00:25         10   role to the State for the 2019 school year.        So that's really

              11   all that would entail.

              12               THE COURT:   Okay.   Mr. Thurston, have you spoken or

              13   has your client spoken with whatever school district where she

              14   lives?

00:25         15               MR. THURSTON:   Your Honor, yeah, not since the last

              16   hearing, but I did, at one point, speak to that School

              17   District and they said basically this is not our problem.

              18               THE COURT:   Well, what does that mean?     I don't know

              19   what that means.

00:25         20               MR. THURSTON:   Well, I don't know what it means.          I

              21   mean basically --

              22               THE COURT:   What do you have in writing from them?

              23               MR. THURSTON:   I don't have anything in writing.

              24               THE COURT:   Why not?

00:26         25               MR. THURSTON:   Well, because they refused to put




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 5 of 20 PageID: 1027
                                                                                           5


               1   anything in writing.

               2               THE COURT:   What do you mean -- do you have a letter

               3   to them asking them to do this?

               4               MR. THURSTON:    Yeah, I have.    I asked them what the

00:26          5   status is from their perspective.         They have not taken a

               6   status.    And, and, your Honor, I draw your attention -- and I

               7   don't know if I raised this before, but I want to raise it

               8   today.    Part of IDEA, 20 USC, Section 1413, actually

               9   Subsection E of that.       So 1413E basically establishes -- so,

00:26         10   let me backup for a second.       Let me start by saying this.      I

              11   think what this case is really about is money.         Who's paying

              12   for these kids to be there.       Okay?

              13               THE COURT:   That's what it's always about.

              14               MR. THURSTON:    Well, that's right.    And I think

00:26         15   what's going on here, your Honor, is is that Gloucester City

              16   really should have gone after, I think it's Laurel Springs

              17   School District, but it's a sending District.         So I think it's

              18   either Highland or Sterling High School should have gone after

              19   them to reimburse Gloucester City for whatever the costs were

00:27         20   to keep the girls there.       I don't -- moving the girls is

              21   really a violation of IDEA in the Stay Put Rule.         So their

              22   solution, their remedy really should have been going after the

              23   other school district.       And actually 20 USC 1413E says exactly

              24   that.     It basically says, if they're a shared eligibility or

00:27         25   liability under IDEA for a Federal funding or State funding




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 6 of 20 PageID: 1028
                                                                                          6


               1   for Special Ed students, that the -- you know, they should

               2   share that responsibility.      In this case, it's not even a

               3   shared responsibility, according to Gloucester City.          It's a

               4   sole responsibility, but that's nevertheless the place.

00:27          5            Now let me give you an example how that plays out, your

               6   Honor.   For example, let's say you have a student who has

               7   severe behavior problems.      Okay?   And your school's not set up

               8   to handle that.    So you send the student out of District.

               9   Okay?    For whatever reason.    But for special needs.      You are

00:28         10   the sending District at paying for that child to be out of

              11   District.    And that's what really should happen here, your

              12   Honor.

              13               THE COURT:   Well, I don't know what should have

              14   happened here.    But what should have happened here is your

00:28         15   client should have gone to the new school District and started

              16   the process and formally turned down and then you have

              17   standing to be here.     The lawyering on both sides of this case

              18   leaves a lot to be desired, to be honest with you.         I don't

              19   have anything in front of me that said that they cannot

00:28         20   continue in that school District because the new District may

              21   pay for them to continue in the old District.         You don't have

              22   anything from them that says they won't.

              23               MR. THURSTON:   But, your Honor, that's the point of

              24   Stay Put.    As soon as, as soon as you trigger, invoke Stay Put

00:28         25   which was in November of 2017, the children stay.




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 7 of 20 PageID: 1029
                                                                                          7


               1             THE COURT:    I understand that.     But when there's a

               2   voluntary move by the parent to a different District, Stay Put

               3   doesn't work anymore unfortunately, and, you know, Judge

               4   Jims-Beaves says that this is the equivalent of a voluntary

00:29          5   move to a new District.     And I know it's a strange quirk in

               6   the law but the Third Circuit seems to have affirmed.          A

               7   voluntary move ends State funds.

               8             MR. THURSTON:    I agree that's the Third Circuit's

               9   position, your Honor.     I disagree that this is a voluntary

00:29         10   move.

              11             THE COURT:    Well, I know.    I mean it's -- I get that.

              12             MR. THURSTON:    And, in fact, your Honor, the facts

              13   are pretty clear that the DCPP told K.K-M, that the children

              14   could remain there at Gloucester City, and she would probably

00:29         15   not have accepted the responsibility of KLG had she not been

              16   told -- had she been told differently.        Had she been told,

              17   well, the kids are going to have to eventually go to your

              18   School District.     So it's an involuntary move from the girls'

              19   perspective.    They needed someone to take care of them other

00:29         20   than their birth parents.

              21             THE COURT:    It's always an involuntary move on the

              22   child's perspective because they're not old enough to give

              23   voluntary consent.

              24             MR. THURSTON:    Well, that's right.     But it's also

00:30         25   involuntary in the sense that New Jersey DCPP really kind of,




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 8 of 20 PageID: 1030
                                                                                           8


               1   I don't want to say conned.      That's not the right word.      But,

               2   you know, persuaded K.K-M without all full information into

               3   the situation.

               4               THE COURT:   I'm not unsympathetic to your client.

00:30          5   She did the right thing here.

               6               MR. THURSTON:   Right.

               7               THE COURT:   For these kids.   There's no question

               8   about it.

               9               MR. THURSTON:   Right.

00:30         10               THE COURT:   But it may have had untoward effects on

              11   where they can go to school.      I accept your representation.

              12   She had no idea this might happen.       But it may be what the law

              13   required.     The problem I have is the posture of the case here.

              14   I cannot conclude that they wouldn't be at the same school

00:30         15   District.     I cannot conclude that it violates the law for them

              16   now to have to register in wherever District they live.          I

              17   don't know.    Apparently there's some dispute, which I don't

              18   understand why there should be any dispute about the District

              19   in which they live.      Without those kinds of things being

00:31         20   finalized, there's not much I can do.       You certainly have a

              21   right to appeal the Commissioner's decision, but that's not

              22   how this has been framed.

              23               MR. THURSTON:   Well, we have, your Honor.     We

              24   appealed the Commissioner's decision.       That's right now

00:31         25   sitting in the New Jersey Appellate Division.         So the whole




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 9 of 20 PageID: 1031
                                                                                          9


               1   residency issue piece of this is unresolved.

               2             THE COURT:    I understand that.     But I'm not -- I'm

               3   just talking about what's before me at this point.

               4             MR. THURSTON:    Right.    I understand.

00:31          5             THE COURT:    And what power I have to do anything at

               6   this point in time.     And I don't think I have a whole lot of

               7   power to do anything at this point.

               8             MR. THURSTON:    Well --

               9             THE COURT:    Because the relief you seek here is for

00:31         10   an injunction.    And I have to be satisfied that there's a

              11   probability of success on the merits and it's very difficult

              12   for me to be satisfied.

              13             MR. THURSTON:    Well, okay, let me address that, your

              14   Honor.   I believe there is and I believe the Third Circuit

00:32         15   case of R.B. versus Mastery Charter is the one that gives you

              16   that authority because that's a very similar kind of case.

              17   The child was basically disenrolled from a school that arose

              18   out of the Eastern District of Pennsylvania, but then went to

              19   the Third Circuit.     The child there was disenrolled but was

00:32         20   also a Special Ed student and the Third Circuit said, you

              21   cannot disenroll a student while they're in Stay Put.          Stay

              22   Put prevails over disenrollment and State law when it comes to

              23   that procedure.    So, I think that's the authority that

              24   suggests that we will be successful on the merits because I

00:32         25   believe that, that Third Circuit precedent is what guides here




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 10 of 20 PageID: 1032
                                                                                           10


                1   and that is the Stay Put Rule.      Once -- Stay Put was invoked

                2   in 2017 says and the DeLeon case says that you cannot move

                3   children that will significantly impact their educational

                4   environment.    You cannot move them, change schools and R.B.

00:33           5   says you can't disenroll them either.       So -- I mean those two

                6   cases, I think, gives you the authority to say wait a minute,

                7   let's at least put a status quo on this until it's resolved in

                8   all the other courts.     And the Stay Put Rule says it has to be

                9   resolved until -- can't be -- you can't change placement or

00:33         10    you can't change Stay Put until resolution of all the appeals

              11    of those issues.     And, you know, there's no question that this

              12    is going to significantly impact their education.         I mean I've

              13    got letters here from -- written by the girls who said that it

              14    would be devastating for them to leave these schools.

00:33         15           Now -- and I don't think it's the plaintiffs'

              16    obligation to go to the new school.       I'm happy to do so, your

              17    Honor, but I don't think it's the plaintiffs' obligation to go

              18    to the new school.     I think that was Gloucester City's

              19    obligation.    Whether they waive that right or not, that's

00:34         20    irrelevant to me.     The girls should not be moved because of

              21    maybe something they should have done.       But the last issue --

              22    the last thing I want to say --

              23              THE COURT:    I'm sorry, I don't read the Rule, I don't

              24    think the Rule requires the old school district to go to the

00:34         25    new school district.    I read the statue to require that the




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 11 of 20 PageID: 1033
                                                                                           11


                1   student, the guardian of the students go to the new school

                2   district to register them.

                3             MR. THURSTON:    No, that's actually not true, your

                4   Honor, because under both IDEA and the, the DCPP, the New

00:34           5   Jersey Stability Act, both of those say if -- depending on

                6   what the determination is as to what the school district or

                7   where they reside, the old school District is supposed to

                8   report to the new school district.

                9             THE COURT:   They are.

00:34         10              MR. THURSTON:    Right.

              11              THE COURT:   They send all their records.

              12              MR. THURSTON:    Well, they also have to advise them

              13    that, you know, you're now responsible for these children.

              14              THE COURT:   Well, that's what counsel just said

00:35         15    they're going to do.

              16              MR. THURSTON:    Well, yeah, but that means that if

              17    there's payment or if there's a cost to keep the children in

              18    their current placement, then they have to, they have to pay

              19    that.   That's their responsibility.

00:35         20              THE COURT:   There's no question that the new district

              21    is responsible financially.

              22              MR. THURSTON:    Yup.

              23              THE COURT:   For whatever the appropriate education is

              24    for these kids, and if that means sending them back to

00:35         25    Gloucester, paying Gloucester, so be it.       But that's-- I don't




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 12 of 20 PageID: 1034
                                                                                           12


                1   disagree with anything you say, but all that's happened

                2   according to counsel's representation, they are informing the

                3   new District that these students are coming and here's the

                4   records and here's what we have found and then their, their

00:35           5   team that is to meet with the new new team to come together

                6   with an IDEA now for each of those students.

                7             MR. THURSTON:    That's correct, your Honor.      And, and

                8   in a normal circumstance, I agree with everything, that's the

                9   procedure.   This is not the normal circumstance.        This is a

00:35         10    circumstance where Stay Put was invoked.       DeLeon in the Third

              11    Circuit says you cannot move those children if it will

              12    significantly impact their education.       It certainly will.

              13    These children have been in the school system the whole time.

              14    They have friends there.     They know the teachers.      They know

00:36         15    the staff.   They're comfortable in their environment.        The

              16    result of moving them to another school, they're not going to

              17    know students, they're not going to know any teachers, they're

              18    not going to know any staff.      That is going to significantly

              19    impact their education.

00:36         20              THE COURT:   We don't know they're going to any new

              21    school.   We don't know that.

              22              MR. THURSTON:    Well, I don't understand that, your

              23    Honor.

              24              THE COURT:   Because with all his friends, whoever it

00:36         25    is, can agree to send them back to Gloucester and pay for it




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 13 of 20 PageID: 1035
                                                                                           13


                1   if they don't have an equivalent program.

                2             MR. THURSTON:      Well -- so, I'm trying to understand,

                3   your Honor.   Are you suggesting that I'm -- I should sue

                4   Laurel Springs for this?

00:36           5             THE COURT:   No.    All I'm suggesting -- I suggested

                6   this in May that you find out from the new District what

                7   they're going to do with these two kids.

                8             MR. THURSTON:      Okay.   I'm happy to do that, your

                9   Honor.   But the problem is in the meantime there are summer

00:37         10    activities that are going on through this District that if

              11    they disenroll them, these children are not going to be

              12    eligible for those, those programs.

              13              THE COURT:   Have you asked the Appellate Division for

              14    relief pending the appeal?

00:37         15              MR. THURSTON:      I don't know what relief I would seek

              16    from the Appellate Division.

              17              THE COURT:   Enjoin Gloucester from disenrolling them

              18    until the appeal is over.      They have the authority to do that.

              19    And you're asking me to enjoin Gloucester because of an appeal

00:37         20    pending in an entirely different court system.

              21              MR. THURSTON:      Well, no, I'm not.   I'm not, I'm not

              22    saying you to enjoin them under the Stay Put Rule.         Under

              23    Federal law taking superiority over New Jersey law.

              24              THE COURT:   Yes, but the Third Circuit has carved

00:38         25    out, and we discussed this, has carved that exception for




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 14 of 20 PageID: 1036
                                                                                           14


                1   voluntary relocation of students.

                2             MR. THURSTON:    Okay.   Well, I mean, your Honor, from

                3   my perspective, that's the key focus.       It's not a voluntary

                4   and I understand that's what Judge Beavers ruled, but I don't

00:38           5   believe it's a voluntary removal.

                6             THE COURT:    Well maybe the Appellate Division will

                7   agree with you and that will take care of the problem, but I

                8   think, I would have thought two things would have happened.

                9   Number one, you would have done what I asked you to do back in

00:38         10    the spring and find out what the new school district intends

              11    to do if anything.     And you would have asked the Appellate

              12    Division to stay Judge Beavers' ruling pending the outcome of

              13    that appeal.   But I don't think on the record before me I can

              14    conclude there's a likelihood of success on the merits for

00:38         15    this injunction proceeding because, frankly, I agree with

              16    Judge Beavers' finding that this is the equivalent of a

              17    voluntary relocation of these students.       And I know it sounds

              18    crazy and it seems unjust and unfair, but unfortunately I

              19    think that's what the law provides here, because your client

00:39         20    did everything, everything great, everything good for these

              21    kids and now, and I just think -- well, maybe the Appellate

              22    Division will see it your way.

              23              MR. THURSTON:    Okay.   Thank you, your Honor.

              24              THE COURT:    I'm going to deny your request for an

00:39         25    injunction for the reasons stated and see what happens over




                                    United States District Court
                                         Camden, New Jersey
        Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 15 of 20 PageID: 1037
                                                                                           15


                1   the summer.   But you should be before the Appellate Division

                2   asking them to stay that disenrollment until they get a chance

                3   to decide this appeal.

                4             MR. THURSTON:    Thank you, your Honor.

00:39           5             THE COURT:    All right?   Anything else?

                6             MS. BECK:    Nothing further, your Honor.

                7             THE COURT:    All right.   Thank you, everybody.      Good

                8   luck.

                9             MR. THURSTON:    Thank you.

00:39         10              (The matter was then concluded)

              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25



                                    United States District Court
                                         Camden, New Jersey
Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 16 of 20 PageID: 1038
                                                                                   16


        1   I certify that the foregoing is a correct transcript from the

        2   record of proceedings in the above-entitled matter.

        3
        4   /S/ Carl Nami, Official Court Reporter

        5
            Court Reporter/Transcriber
        6
        7   July 2, 2019

        8
        9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25



                            United States District Court
                                 Camden, New Jersey
Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 17 of 20 PageID: 1039
                                                                                                                                       17


               /              according [2] - 6:3,     10:4, 12:11                 6:21                       discussed [1] -
                             12:2                        care [2] - 7:19, 14:7      continues [1] - 2:20     13:25
                              Act [1] - 11:5             Carl [2] - 1:23, 16:4      Cooper [1] - 1:11         disenroll [4] - 3:16,
    /S [1] - 16:4             ACTION [1] - 1:3           Carl_Nami@NJD.             correct [3] - 2:16,      9:21, 10:5, 13:11
                              activities [1] - 13:10   USCOURTS.GOV [1] -          12:7, 16:1                 disenrolled [4] -
               0              address [1] - 9:13       1:23                         cost [1] - 11:17         3:17, 3:19, 9:17, 9:19
                              advise [1] - 11:12         carved [2] - 13:24,        costs [1] - 5:19          disenrolling [1] -
                              affirmed [1] - 7:6       13:25                        counsel [1] - 11:14      13:17
    08003 [1] - 1:17
                              ago [2] - 3:8, 3:11        case [8] - 3:3, 5:11,      counsel's [1] - 12:2      disenrollment [2] -
    08054-1539 [1] - 1:20
                              agree [5] - 7:8, 12:8,   6:2, 6:17, 8:13, 9:15,       couple [2] - 3:7, 3:10   9:22, 15:2
    08101 [1] - 1:11
                             12:25, 14:7, 14:15        9:16, 10:2                   Court [3] - 1:23,         dispute [2] - 8:17,
                              agreed [1] - 2:15          cases [1] - 10:6          16:4, 16:5                8:18
               1              aided [1] - 1:25           certainly [2] - 8:20,      COURT [46] - 1:1,         district [10] - 4:7,
                              AL [1] - 1:8             12:12                       2:2, 2:3, 2:5, 2:7,       4:13, 5:23, 10:24,
    1 [1] - 1:12              apologize [1] - 2:25       certify [1] - 16:1        2:14, 2:19, 3:1, 3:3,     10:25, 11:2, 11:6,
    100 [1] - 1:16            appeal [6] - 8:21,         chance [1] - 15:2         3:5, 3:9, 3:13, 3:18,     11:8, 11:20, 14:10
    1413 [1] - 5:8           13:14, 13:18, 13:19,        change [3] - 10:4,        3:22, 4:12, 4:18, 4:22,    District [24] - 3:14,
    1413E [2] - 5:9, 5:23    14:13, 15:3               10:9, 10:10                 4:24, 5:2, 5:13, 6:13,    3:15, 4:8, 4:17, 5:17,
    17-11579 [1] - 1:4        appealed [1] - 8:24        Charter [1] - 9:15        7:1, 7:11, 7:21, 8:4,     6:8, 6:10, 6:11, 6:15,
    1st [1] - 2:5             appeals [1] - 10:10        Cherry [1] - 1:17         8:7, 8:10, 9:2, 9:5,      6:20, 6:21, 7:2, 7:5,
                              appearances [1] -          child [3] - 6:10, 9:17,   9:9, 10:23, 11:9,         7:18, 8:15, 8:16, 8:18,
               2             2:9                       9:19                        11:11, 11:14, 11:20,      9:18, 11:7, 12:3, 13:6,
                              Appellate [7] - 8:25,      child's [1] - 7:22        11:23, 12:20, 12:24,      13:10
                             13:13, 13:16, 14:6,         children [9] - 1:4,       13:5, 13:13, 13:17,        DISTRICT [2] - 1:1,
    2 [1] - 16:7             14:11, 14:21, 15:1        6:25, 7:13, 10:3,           13:24, 14:6, 14:24,       1:1
    20 [2] - 5:8, 5:23        appropriate [1] -        11:13, 11:17, 12:11,        15:5, 15:7                 District's [2] - 2:21,
    2017 [2] - 6:25, 10:2    11:23                     12:13, 13:11                 court [2] - 2:1, 13:20   3:20
    2019 [4] - 1:12, 2:22,    arose [1] - 9:17           Circuit [7] - 7:6,         Courthouse [1] -          Division [7] - 8:25,
   4:10, 16:7                 attention [1] - 5:6      9:14, 9:19, 9:20, 9:25,     1:10                      13:13, 13:16, 14:6,
    2020 [2] - 2:16, 2:22     authority [4] - 9:16,    12:11, 13:24                 courts [1] - 10:8        14:12, 14:22, 15:1
    287 [1] - 1:16           9:23, 10:6, 13:18           Circuit's [1] - 7:8        crazy [1] - 14:18         done [3] - 4:8, 10:21,
                                                         circumstance [3] -         current [1] - 11:18      14:9
               3                        B              12:8, 12:9, 12:10                                      down [1] - 6:16
                                                         City [8] - 1:20, 2:13,               D               draw [1] - 5:6
                                                       4:3, 4:9, 5:15, 5:19,                                  Drive [1] - 1:19
    300 [1] - 1:19            backup [1] - 5:10        6:3, 7:14
                              Beavers [2] - 3:17,                                   DCPP [3] - 7:13,
               4
                                                         City's [2] - 4:7, 10:18
                                                                                   7:25, 11:4
                                                                                                                         E
                             14:4                        CIVIL [1] - 1:3
                              Beavers' [2] - 14:12,                                 decide [1] - 15:3
                                                         clear [1] - 7:13
                             14:16                                                  decision [2] - 8:21,      ease [1] - 4:3
    4th [1] - 1:11                                       CLERK [1] - 2:2
                              Beaves [1] - 7:4                                     8:24                       Eastern [1] - 9:18
                                                         client [4] - 4:13,
                              BECK [13] - 1:19,                                     Defendant [1] - 1:20      Ed [2] - 6:1, 9:20
               6             2:6, 2:12, 2:17, 2:23,
                                                       6:15, 8:4, 14:19
                                                                                    Defendants [1] - 1:9      Education [1] - 2:8
                                                         Cohen [1] - 1:10
                             3:2, 3:4, 3:7, 3:10,                                   DeLeon [2] - 10:2,        EDUCATION [1] -
                                                         comfortable [1] -
    609-439-5420 [1] -       3:15, 3:20, 3:23, 15:6                                12:10                     1:8
                                                       12:15
   1:24                       Beck [1] - 2:12                                       deny [1] - 14:24          education [5] - 4:4,
                                                         coming [1] - 12:3
                              behalf [1] - 2:11                                     Department [1] - 2:8     10:12, 11:23, 12:12,
                                                         Commissioner's [2]
               9              behavior [1] - 6:7       - 8:21, 8:24
                                                                                    DEPARTMENT [1] -         12:19
                              big [1] - 3:1                                        1:8                        educational [1] -
                                                         computer [1] - 1:25
                              birth [1] - 7:20                                      DEPUTY [1] - 2:2         10:3
    9000 [1] - 1:19                                      computer-aided [1] -
                              Black [1] - 3:25                                      desired [1] - 6:18        effects [1] - 8:10
                                                       1:25
                              Board [1] - 2:15                                      determination [1] -       eighteen [2] - 2:24,
                                                         conclude [3] - 8:14,
               A              Building [1] - 1:10                                  11:6                      3:11
                                                       8:15, 14:14
                              BY [2] - 1:16, 1:19                                   devastating [1] -         either [3] - 3:25,
                                                         concluded [4] - 3:7,
    A.W [1] - 1:5                                                                  10:14                     5:18, 10:5
                                                       3:10, 3:11, 15:10
    A3 [1] - 1:16                       C                                           different [2] - 7:2,      eligibility [1] - 5:24
                                                         conclusion [1] - 2:22
    above-entitled [1] -                                                           13:20                      eligible [1] - 13:12
                                                         confusion [1] - 3:24
   16:2                                                                             differently [1] - 7:16    end [2] - 2:18, 3:12
                              Camden [1] - 1:11          conned [1] - 8:1
    accept [1] - 8:11                                                               difficult [1] - 9:11      ends [1] - 7:7
                              cannot [7] - 6:19,         consent [1] - 7:23
    accepted [1] - 7:15                                                             disagree [2] - 7:9,       enjoin [3] - 13:17,
                             8:14, 8:15, 9:21, 10:2,     continue [2] - 6:20,
                                                                                   12:1                      13:19, 13:22




                                  United States District Court
                                       Camden, New Jersey
Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 18 of 20 PageID: 1040
                                                                                                                                 18


    enrolled [1] - 2:21                               7:3, 14:4, 14:12,           4:21, 5:2, 7:11, 10:5,    11:4, 13:23
                                       H
    entail [1] - 4:11                                 14:16                       10:12, 14:2                next [1] - 4:5
    entirely [1] - 13:20                               JUDGE [1] - 1:13            means [4] - 4:19,         nineteen [2] - 2:24,
    entitled [1] - 16:2      handle [1] - 6:8          July [3] - 1:12, 2:5,      4:20, 11:16, 11:24        3:11
    environment [2] -        happy [3] - 2:5,         16:7                         meantime [1] - 13:9       normal [2] - 12:8,
   10:4, 12:15              10:16, 13:8                                            mechanical [1] -         12:9
    equivalent [3] - 7:4,    hearing [1] - 4:16                   K               1:25                       nothing [1] - 15:6
   13:1, 14:16               High [1] - 5:18                                       meet [1] - 12:5           November [1] - 6:25
    ESQUIRE [2] - 1:16,      Highland [1] - 5:18                                   meeting [1] - 4:2         NUMBER [1] - 1:3
                             Hill [1] - 1:17           K.K [5] - 1:3, 2:7,
   1:19                                                                            merits [3] - 9:11,        number [1] - 14:9
                             honest [1] - 6:18        2:11, 7:13, 8:2
    establishes [1] - 5:9                                                         9:24, 14:14
                             Honor [25] - 2:6,         K.K-M [5] - 1:3, 2:7,
    ET [1] - 1:8
                                                      2:11, 7:13, 8:2
                                                                                   Midlantic [1] - 1:19                O
    eventually [1] - 7:17   2:10, 2:12, 2:17, 2:23,                                might [1] - 8:12
                            4:15, 5:6, 5:15, 6:6,      keep [2] - 5:20, 11:17
    exactly [2] - 3:25,                                                            minor [1] - 1:4
                            6:12, 6:23, 7:9, 7:12,     key [1] - 14:3                                        obligation [3] -
   5:23                                                                            minute [1] - 10:6
                            8:23, 9:14, 10:17,         kids [6] - 5:12, 7:17,                               10:16, 10:17, 10:19
    example [2] - 6:5,                                                             mistake [2] - 2:24,
                            11:4, 12:7, 12:23,        8:7, 11:24, 13:7,                                      OF [2] - 1:1, 1:8
   6:6                                                                            3:1
                            13:3, 13:9, 14:2,         14:21                                                  OFFICES [1] - 1:15
    exception [1] - 13:25                                                          Mitchell [1] - 1:10
                            14:23, 15:4, 15:6          kind [2] - 7:25, 9:16                                 Official [2] - 1:23,
                                                                                   money [1] - 5:11
                             HONORABLE [1] -           kinds [1] - 8:19                                     16:4
              F                                        Kingship [1] - 1:4
                                                                                   morning [4] - 2:3,
                                                                                                             old [4] - 6:21, 7:22,
                            1:13                                                  2:4, 2:6, 2:12
                             Horse [1] - 3:25          KLG [1] - 7:15                                       10:24, 11:7
                                                                                   Mount [1] - 1:20
    fact [1] - 7:12                                    KUGLER [1] - 1:13                                     once [2] - 4:1, 10:1
                                                                                   move [9] - 7:2, 7:5,
    facts [1] - 7:12                    I                                         7:7, 7:10, 7:18, 7:21,
                                                                                                             one [3] - 4:16, 9:15,
    far [1] - 4:8                                                 L               10:2, 10:4, 12:11         14:9
    Federal [2] - 5:25,                                                                                      open [1] - 2:1
                                                                                   moved [1] - 10:20
   13:23                     idea [1] - 8:12                                                                 Order [1] - 3:16
                                                       last [3] - 4:15, 10:21,     moving [2] - 5:20,
    finalized [1] - 8:20     IDEA [5] - 5:8, 5:21,                                                           ORDER [1] - 1:5
                                                      10:22                       12:16
    financially [1] -       5:25, 11:4, 12:6                                                                 outcome [1] - 14:12
                                                       Laurel [3] - 1:20,          MR [33] - 2:4, 2:10,
   11:21                     impact [4] - 10:3,
                                                      5:16, 13:4                  4:15, 4:20, 4:23, 4:25,
                            10:12, 12:12, 12:19
    focus [1] - 14:3
                                                       LAW [1] - 1:15             5:4, 5:14, 6:23, 7:8,                P
    following [1] - 2:1      indicating [1] - 3:17
                                                       law [7] - 7:6, 8:12,       7:12, 7:24, 8:6, 8:9,
    FOR [1] - 1:1            individually [1] - 1:3
                                                      8:15, 9:22, 13:23,          8:23, 9:4, 9:8, 9:13,      P.A [1] - 1:18
    foregoing [1] - 16:1     information [1] - 8:2
                                                      14:19                       11:3, 11:10, 11:12,        papers [1] - 2:15
    formally [1] - 6:16      informing [1] - 12:2
                                                       lawyering [1] - 6:17       11:16, 11:22, 12:7,        parent [1] - 7:2
    framed [1] - 8:22        injunction [3] - 9:10,
                                                       LEA [1] - 3:24             12:22, 13:2, 13:8,         parents [1] - 7:20
    frankly [1] - 14:15     14:15, 14:25
                                                       least [1] - 10:7           13:15, 13:21, 14:2,        PARKER [1] - 1:18
    friends [2] - 12:14,     INT [1] - 4:2
                                                       leave [1] - 10:14          14:23, 15:4, 15:9
                             intends [1] - 14:10                                                             Parker [1] - 2:13
   12:24                                                                           MS [12] - 2:6, 2:12,
                             intention [2] - 2:21,     leaves [1] - 6:18                                     part [1] - 5:8
    front [1] - 6:19                                                              2:17, 2:23, 3:2, 3:4,
                            3:20                       Legal [1] - 1:4                                       pay [3] - 6:21, 11:18,
    full [1] - 8:2                                                                3:7, 3:10, 3:15, 3:20,
                             invoke [1] - 6:24         letter [3] - 2:19, 2:20,                             12:25
    funding [2] - 5:25                                                            3:23, 15:6
                             invoked [2] - 10:1,      5:2                                                    paying [3] - 5:11,
    funds [1] - 7:7
                            12:10                      letters [1] - 10:13                                  6:10, 11:25
                             involuntary [3] -         liability [1] - 5:25                  N               payment [1] - 11:17
              G             7:18, 7:21, 7:25           likelihood [1] - 14:14                                pending [3] - 13:14,
                             irrelevant [1] - 10:20    likely [1] - 4:2            Nami [2] - 1:23, 16:4    13:20, 14:12
    girls [4] - 5:20,        issue [2] - 9:1, 10:21    live [2] - 8:16, 8:19       need [2] - 3:23, 4:6      Pennsylvania [1] -
   10:13, 10:20              issues [1] - 10:11        lives [1] - 4:14            needed [1] - 7:19        9:18
    girls' [1] - 7:18                                  LLC [1] - 1:15              needs [1] - 6:9           permit [1] - 2:21
    Gloucester [15] -                  J               luck [1] - 15:8             nevertheless [1] -        permitted [1] - 2:17
   1:20, 2:13, 4:3, 4:7,                                                          6:4                        perspective [4] - 5:5,
   4:9, 5:15, 5:19, 6:3,                                         M                 NEW [2] - 1:1, 1:8       7:19, 7:22, 14:3
   7:14, 10:18, 11:25,       JERSEY [2] - 1:1, 1:8                                                           persuaded [1] - 8:2
                                                                                   new [17] - 4:3, 4:6,
   12:25, 13:17, 13:19       Jersey [8] - 1:11,                                                              piece [1] - 9:1
                                                                                  6:15, 6:20, 7:5, 10:16,
                            1:17, 1:20, 2:8, 7:25,     Mastery [1] - 9:15
    great [1] - 14:20                                                             10:18, 10:25, 11:1,        place [2] - 2:1, 6:4
                            8:25, 11:5, 13:23          matter [3] - 2:7,
    Guardian [1] - 1:4                                                            11:8, 11:20, 12:3,         placement [2] - 10:9,
                             Jims [1] - 7:4           15:10, 16:2
    guardian [1] - 11:1                                                           12:5, 12:20, 13:6,        11:18
                             Jims-Beaves [1] -         McCay [1] - 2:13
    guides [1] - 9:25                                                             14:10                      plaintiff [1] - 4:5
                            7:4                        MCCAY [1] - 1:18
                                                                                   New [8] - 1:11, 1:17,     Plaintiff [1] - 1:17
                             Judge [6] - 2:4, 3:16,    mean [8] - 4:5, 4:18,
                                                                                  1:20, 2:8, 7:25, 8:25,     Plaintiffs [1] - 1:6




                                 United States District Court
                                      Camden, New Jersey
Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 19 of 20 PageID: 1041
                                                                                                                                     19


    plaintiffs [2] - 2:9,      4:1, 11:11, 12:4            3:14, 4:16, 5:17, 5:18,    State [5] - 4:8, 4:10,    8:7, 8:10, 9:2, 9:5,
   2:11                         refused [1] - 4:25         7:18                      5:25, 7:7, 9:22            9:9, 10:23, 11:9,
    plaintiffs' [2] - 10:15,    Regional [1] - 3:25         school [28] - 2:18,       STATES [2] - 1:1,         11:11, 11:14, 11:20,
   10:17                        register [3] - 4:6,        2:22, 2:24, 3:10, 3:11,   1:13                       11:23, 12:20, 12:24,
    plays [1] - 6:5            8:16, 11:2                  3:12, 4:3, 4:6, 4:10,      statue [1] - 10:25        13:5, 13:13, 13:17,
    PMB [1] - 1:16              reimburse [1] - 5:19       4:13, 5:23, 6:15, 6:20,    status [4] - 3:13, 5:5,   13:24, 14:6, 14:24,
    point [5] - 4:16, 6:23,     relief [3] - 9:9, 13:14,   8:11, 8:14, 9:17,         5:6, 10:7                  15:5, 15:7
   9:3, 9:6, 9:7               13:15                       10:16, 10:18, 10:24,       Stay [12] - 5:21, 6:24,    Third [8] - 7:6, 7:8,
    position [1] - 7:9          relocation [2] - 14:1,     10:25, 11:1, 11:6,        7:2, 9:21, 10:1, 10:8,     9:14, 9:19, 9:20, 9:25,
    posture [1] - 8:13         14:17                       11:7, 11:8, 12:13,        10:10, 12:10, 13:22        12:10, 13:24
    power [2] - 9:5, 9:7        remain [2] - 2:21,         12:16, 12:21, 14:10        stay [5] - 2:15, 2:18,     Thurston [2] - 2:11,
    precedent [1] - 9:25       7:14                         school's [1] - 6:7       6:25, 14:12, 15:2          4:12
    pretty [2] - 3:1, 7:13      remedy [1] - 5:22           schools [2] - 10:4,       stenography [1] -          THURSTON [35] -
    prevails [1] - 9:22         removal [1] - 14:5         10:14                     1:25                       1:15, 1:16, 2:4, 2:10,
    probability [1] - 9:11      report [1] - 11:8           seat [1] - 2:5            step [1] - 4:5            4:15, 4:20, 4:23, 4:25,
    problem [4] - 4:17,         Reporter [2] - 1:23,        second [1] - 5:10         steps [1] - 3:15          5:4, 5:14, 6:23, 7:8,
   8:13, 13:9, 14:7            16:4                         Section [1] - 5:8         Sterling [2] - 4:1,       7:12, 7:24, 8:6, 8:9,
    problems [1] - 6:7          Reporter/                   see [3] - 2:23, 14:22,   5:18                       8:23, 9:4, 9:8, 9:13,
    procedure [2] - 9:23,      Transcriber [1] - 16:5      14:25                      strange [1] - 7:5         11:3, 11:10, 11:12,
   12:9                         reporting [2] - 4:8,        seek [2] - 9:9, 13:15     Streets [1] - 1:11        11:16, 11:22, 12:7,
    proceeding [1] -           4:9                          send [3] - 6:8, 11:11,    student [6] - 4:6, 6:6,   12:22, 13:2, 13:8,
   14:15                        representation [2] -       12:25                     6:8, 9:20, 9:21, 11:1      13:15, 13:21, 14:2,
    proceedings [1] -          8:11, 12:2                   sending [3] - 5:17,       students [14] - 2:21,     14:23, 15:4, 15:9
   16:2                         request [1] - 14:24        6:10, 11:24               3:6, 3:7, 3:13, 3:16,       today [1] - 5:8
    Proceedings [1] -           require [1] - 10:25         SENIOR [1] - 1:13        4:4, 4:9, 6:1, 11:1,        together [1] - 12:5
   1:25                         required [1] - 8:13         sense [1] - 7:25         12:3, 12:6, 12:17,          took [1] - 2:1
    process [1] - 6:16          requires [1] - 10:24        set [1] - 6:7            14:1, 14:17                 transcript [2] - 1:25,
    produced [1] - 1:25         reside [1] - 11:7           severe [1] - 6:7          Subsection [1] - 5:9      16:1
    program [1] - 13:1          residency [1] - 9:1         share [1] - 6:2           success [2] - 9:11,        transcription [1] -
    programs [1] - 13:12        resolution [1] -            shared [2] - 5:24, 6:3   14:14                      1:25
    provides [1] - 14:19       10:10                        side [1] - 4:7            successful [1] - 9:24      transferred [2] -
    put [2] - 4:25, 10:7        resolved [2] - 10:7,        sides [1] - 6:17          sue [1] - 13:3            3:24, 4:1
    Put [12] - 5:21, 6:24,     10:9                         significantly [4] -       suggested [1] - 13:5       transition [1] - 4:3
   7:2, 9:21, 9:22, 10:1,       respect [1] - 4:4          10:3, 10:12, 12:12,        suggesting [2] -           trigger [1] - 6:24
   10:8, 10:10, 12:10,          responsibility [5] -       12:18                     13:3, 13:5                  true [1] - 11:3
   13:22                       6:2, 6:3, 6:4, 7:15,         similar [1] - 9:16        suggests [1] - 9:24        trying [1] - 13:2
                               11:19                        sitting [1] - 8:25        Suite [1] - 1:19           turned [1] - 6:16
              Q                 responsible [2] -           situation [1] - 8:3       summer [3] - 3:12,         two [3] - 10:5, 13:7,
                               11:13, 11:21                 sixteenth [1] - 2:20     13:9, 15:1                 14:8
                                RESTRAINING [1] -           sole [1] - 6:4            superiority [1] -
    quirk [1] - 7:5            1:5                          solution [1] - 5:22      13:23                                 U
    quo [1] - 10:7              result [1] - 12:16          someone [1] - 7:19        supposed [1] - 11:7
                                rise [1] - 2:2              soon [2] - 6:24           system [2] - 12:13,
               R                                                                                                 U.S [1] - 1:10
                                Road [1] - 1:16             sorry [2] - 3:2, 10:23   13:20
                                                                                                                 under [4] - 5:25,
                                Robert [1] - 2:11           sounds [1] - 14:17
                                                                                                                11:4, 13:22
    R.B [2] - 9:15, 10:4        ROBERT [2] - 1:13,          special [2] - 4:4, 6:9              T                unfair [1] - 14:18
    R.M [1] - 1:4              1:16                         Special [2] - 6:1,
                                                                                                                 unfortunately [2] -
    raise [1] - 5:7             role [1] - 4:10            9:20
                                                                                      teachers [2] - 12:14,     7:3, 14:18
    raised [1] - 5:7            Rule [6] - 5:21, 10:1,      spoken [2] - 4:12,
                                                                                     12:17                       UNITED [2] - 1:1,
    read [2] - 10:23,          10:8, 10:23, 10:24,         4:13
                                                                                      team [2] - 12:5           1:13
   10:25                       13:22                        spring [1] - 14:10
                                                                                      teams [2] - 4:2            unjust [1] - 14:18
    really [7] - 4:10,          ruled [1] - 14:4            Springdale [1] - 1:16
                                                                                      TEMPORARY [1] -            unresolved [1] - 9:1
   5:11, 5:16, 5:21, 5:22,      ruling [1] - 14:12          Springs [2] - 5:16,
                                                                                     1:5                         unsympathetic [1] -
   6:11, 7:25                                              13:4
                                                                                      THE [47] - 1:1, 1:13,     8:4
    reason [1] - 6:9                       S                Stability [1] - 11:5
                                                                                     2:2, 2:3, 2:5, 2:7,         untoward [1] - 8:10
    reasons [1] - 14:25                                     staff [2] - 12:15,
                                                                                     2:14, 2:19, 3:1, 3:3,       up [1] - 6:7
    record [2] - 14:13,                                    12:18
                                satisfied [2] - 9:10,                                3:5, 3:9, 3:13, 3:18,       USC [2] - 5:8, 5:23
   16:2                                                     standing [1] - 6:17
                               9:12                                                  3:22, 4:12, 4:18, 4:22,
    recorded [1] - 1:25                                     start [1] - 5:10
                                School [6] - 2:15,                                   4:24, 5:2, 5:13, 6:13,
    records [4] - 3:23,                                     started [1] - 6:15
                                                                                     7:1, 7:11, 7:21, 8:4,




                                    United States District Court
                                         Camden, New Jersey
Case 1:17-cv-11579-RBK-KMW Document 56 Filed 07/02/19 Page 20 of 20 PageID: 1042
                                                                          20


              V

    versus [2] - 2:8, 9:15
    VICTORIA [1] - 1:19
    Victoria [1] - 2:12
    violates [1] - 8:15
    violation [1] - 5:21
    voluntary [9] - 7:2,
   7:4, 7:7, 7:9, 7:23,
   14:1, 14:3, 14:5,
   14:17

             W

    wait [1] - 10:6
    waive [1] - 10:19
    week [1] - 3:11
    weeks [1] - 3:8
    whole [4] - 3:3, 8:25,
   9:6, 12:13
    word [1] - 8:1
    writing [3] - 4:22,
   4:23, 5:1
    written [1] - 10:13

              Y

    year [7] - 2:18, 2:22,
   2:24, 3:10, 3:11, 3:12,
   4:10
    yup [1] - 11:22




                             United States District Court
                                  Camden, New Jersey
